ORIGE|\EAT
               llntllt@nift[ btutts @ourt of ft[trs[                               @lsimg

                                                No. 15-324C                                    FILED
                                     iFiled:    September 30. 2015)
                                                                                             sEP 3 0 20t5

 WILLIAM GERALD PzuCE,                                                                     oloti."oo.'&lpnL

                       Pro Se Plaintiff,
                                                               Motion to Dismiss for Lack of
                                                               Jurisdiction; RCFC 12(bXl); Pro    Se


 THE LINITED STATES,

                             Defendant.


                                                  ORDER

            In this action, pro se plaintiff William Price seeks 53,000,000 from the United

States ("the govemment") as damages arising from actions of North Carolina state

officials and     a   private citizen in two North Carolina state court proceedings. Specifically,

Mr. Price alleges that in the first proceeding,          a   civil action between private parties, he

was prevented as a nonparty from addressing the court. He also complains that in both

proceedings, he was referred to as a member of the "sovereign citizen" movement.

Finally, he objects to being referred to        as a   citizen of the United States.

            Mr. Price asserts that this court   has   jurisdiction under the Tucker Act, 28 U.S.C.      $


149 I   .   In the alternative, Mr. Price requests that this court transfer the matter to another

court that would have jurisdiction. The government has moved to dismiss for lack                  of

subject matter jurisdiction pursuant to Rule 12(b)(1) of the Rules of the United States
court of Federal claims ('RCFC'). In addition, the government argues that transfer ts

not warranted.

      The court has determined that oral argument is not necessary. For the reasons that

follow, the government's motion to dismiss is GRANTED and Mr' Price's request for

transfer is DENIED.

L      lntroduction

       Mr. Price filed his original complaint in this case on March 30, 2015. Mr' Price's

claims arise from two North Carolina state court proceedings. In one, a civil action

between private parties,, he was prevented as a nonparty from addressing the court.

Compl.   6.   In both proceedings, Mr. Price was referred to as a member of the "sovereign

citizen" movement. Compl. 2-4. He requested damages "in excess of $3,000,000             for. ' .

gross negligence, inalienable rights deprivation, violations ofregulations of executive

departments, violations of acts ofcongress, constitutional violations, property rights

deprivation, slander, humiliation, embarrassment, Iand] defamation of character."

Compl, 6. Mr. Price also argued, citing the "Lieber Code" and the "Hague Conventions

of 1917," that it is a "capital crime to change [his]   status from a civilian State Citizen to a


lunited States citizen]." Compl. 6. Finally, Mr. Price requested a jury trial, punitive

damages, and expenses. Compl. 7.

       On April 23,2015, the government filed its hrst motion to dismiss for lack        of

subject matter jurisdiction pursuant to Rule   l2(bX1). The govemment pointed out that,

despite the case caption, Mr. Price had not made any claims against the United States.
The govemment also argued that Mr. Price had not identified any particular federal

statutes or regulations he alleges were violated'

        on June 2,2}l5,the court granted Mr. Price's motion to amend his complaint. In

the same order, the court stayed briefing on the government's motion to dismiss and

denied as moot a separate request by Mr. Price for enlargement of time.

        Mr. Price filed an amended complaint on June 29,2015. As an initial matter, he

objects to the "mischaracterization of   civilian citizens"   as   United States citizens. Am.

Compl. 1. In addition, while the underlying facts alleged did not change, Mr. Price added

claims ofunjust enrichment and deprivation of liberty and a reference to the "Geneva

Protocols of 1949;' ld. at1.

        The following day, June 30,2015, the govemment filed a renewed motion to

dismiss for lack of jurisdiction. The government argues that Mr. Price's amended

complaint fails to allege a claim against the United States, or one that is based on a

contract with the United States, or which is based upon a money-mandating provision          of

the Constitution, a federal statute, or a federal regulation, as required under the Tucker

Act.   28 U.S.C. $ 1491   . Mr. Price's claims   seem to be against state officials and private

individuals in North Carolina and have "[no]thing whatsoever to do with any

Government contract, or with a money mandating statute, regulation, or constitutional

provision." Def s Renewed Mot. to Dismiss 6-7. Therefore, the govemment argues, this

court lacks jurisdiction.

        On August 5,2015, Mr. Price filed a "motion for clarification and objection" in

response to the government's motion to dismiss. Mr. Price requested clarification
,,[w]hich united states is referred to, in the Motion to Dismiss" and objected that the

govemment failed to answer timely, plead, defend, or request an enlargement of time to

file   a   pleading. Pl.'s Mot. for Clarification & Obj.      1.


            On August 26,2015,the govemment filed a response to Mr. Price' motion. The

response explained that the government's motion to dismiss was timely pursuant to

RCFC Rule         l2({$)   and reiterated the government's request for dismissal for lack      of

subj ect matter    jurisdiction.

            Mr. Price frled   a second   motion for clarification and objection on September 10,

2015. Mr. Price largely repeats his earlier assertions and objections, but also requests

that the court transfer this case        if the court determines that it lacks jurisdiction.

            The government f,rled a response to Mr. Price's second motion on September 15,

2015. With regard to Mr. Price's request for transfer in the event the court finds that it

lacks jurisdiction, the govemment argues that this case does not meet the criteria for

transfer laid out in 28 U.S.C. $ 163 I because Mr. Price's claims are frivolous and do not

state any possible federal claim or any basis for federal court jurisdiction.

il.         Legal Standards

            The plaintiffbears the burden ofestablishing subject matter jurisdiction and must

do so by a preponderance of the evidence. Estes Express Lines v. United States ,739                 F   .3d

689,692 (Fed. Cir. 2014) (citing Reynolds v. Army & Air Force Exch. Serv.,846F.2d

746,748 (Fed. Cir. 1988)). Subject-matter jurisdiction can never be forfeited or waived.

Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006).




                                                       4
       In deciding a motion to dismiss for lack of subject matter jurisdiction, the court

accepts as true all uncontroverted factual allegations in the complaint, and construes them

in the light most favorable to the   plaintiff.   See Cedars-Sinai     Med. Ctr. v. Watkins,          11


F.3d 1573, 1583-84 (Fed. Cir. 1993). However, if         a   motion to dismiss for lack of

jurisdiction challenges the truth of the alleged jurisdictional facts,        a court is not restricted


to the face ofthe pleadings and may review extrinsic evidence in order to establish the

predicate jurisdictional facts. Id. at 1584; see also Banks v. United States ,741               F   .3d 1268,

1277 $ed. Cir. 2014).

       The Tucker Act, 28 U.S.C. $ 1491, grants this court jurisdiction over claims

against the govemment that are founded on the Constitution, laws, treaties, or contracts                   of

the United States. See. e.g., Fisher v. United States , 402      F   .3d   1167   , ll72 (Fed' Cir.

2005) (en banc in relevant part). However, the Tucker Act does not creates substantive

rights; it only waives sovereign immunity for claims premised on other sources of law,

such as statutes or contracts, that "can fairly be interpreted as mandating compensation by

the Federal Govemment for the damages sustained." Jan's Helicopter Serv.. Inc. v.

F.A.A., 525 F.3d 1299,1306 (Fed. Cir.2008) (quoting United States v. Mitchell,463

u.s. 206, 2r6-t7 (1983)),

       A pro   se   complaint is held "to less stringent standards than formal pleadings

drafted by lawyers." Matthews v. United States, 750 F.3d 1320,1322 (Fed. Cir. 2014)

(quoting Haines v. Kerner, 404 U.S. 519,520-21 (1972)). However,                    a   pro se plaintiff

must nevertheless meet jurisdictional requirements. Mora v. United States, 1 18 Fed. Cl.
713,715 (2014) (citing Kelley v. U.S. Dep't of Labor, 812 F.2d 1378, 1380 (Fed' Cir'

1987); Bernard v. United States, 59 Fed. C|.497,499 (2004)).

         Finally, if   a   court finds that it lacks jurisdiction to hear a case, the court must

transfer the case to another court, as defined in 28 U'S'C. $ 610, that does have

jurisdiction "if it is in the interest ofjustice." 28 U.S.C. $ 1631. The Federal Circuit            has


determined that the phrase         "if it is in the interest ofjustice"   relates to claims which are

nonfrivolous.     See      Galloway Farms. Inc. v. United States, 834 F.2d 998, 1000 (Fed. Cir.

1987). "Put another way, this Court should transfer the matter unless it finds that the case

involves 'legal points not arguable on the merits' or that the 'disposition is obvious'"'

Ross v. United States,l22Fed. Cl. 343, 349 (2015) (citing Galloway Farms,834F.2d at

r   000-01).

ilI.     Discussion

         A.      This court lacks jurisdiction to hear Mr. Price's claims'

         Mr. Price's complaint fails to articulate       a   claim within this court's jurisdiction.

Despite naming the United States as defendant, Mr. Price's complaint seeks damages

arising from actions of North Carolina state officials and a private citizen in North

Carolina state court proceedings. This court lacks jurisdiction over claims where the

defendant is any entity other than the United States. Davis v. United States, No. 09-

862C,2010 WL 1685907, at *4 (Fed. Cl. Apr. 22,2010) (citing 28 U.S.C. $ 1491; United

States v. Sherwood,312 U.S. 584, 588             (1941). Therefore,       any claims againstNorth

Carolina, state officials, or private individuals are outside this court's jurisdiction and

should be dismissed pursuant to RCFC             12(bXl). In addition, the actions of state officials
generally cannot be attributed to the united States. see withers v. United States, No. 06-

64C,2006 WL 5640831!, at *2 (Fed. Cl. June 14,2006) (citing Shewfeltv. United States,

104 F.3d 1333, 1337-38 (Fed.      Cir. 1997). Finally, even if the court interprets Mr. Price's

claims as being made against the United States, he does not identifi' any source of law

that can fairly be interpreted as money mandating. Mr. Price's vague references to

violations of constitutional provisions, statutes, and regulations,   as   well   as his citations   to

the laws of war, are insuffrcient.

         B.     Transfer would not be in the interest ofjustice.

         Mr. Price asks this court to transfer his case in the event this court finds that it

lacks   jurisdiction. However, transfer is inappropriate here because no other court,        as


defined in the transfer statute,r appears to have jurisdiction and because Mr. Price's

claims are frivolous. Mr. Price's case does not meet the requirements for diversity

jurisdiction under 28 U.S.C. $ 1332. As alleged in the complaint, Mr. Price is a citizen of

North Carolina and appears to be making claims against other private citizens of North

Carolina, North Carolina state officials, and the state itself. In addition, Mr. Price's

claims related to alleged "negligence, . . . slander, humiliation, embarrassment, [and]

defamation of character" do not raise a federal question under 28 U.S.C. $ 1331. Finally,

any claim that could be interpreted as raising a federal question entirely lacks merit. Mr.




t The term "courts" includes the courts of appeals and district courts of the United States,
the United States District Court for the District of the Canal Zone, the District Court of
Guam, the District Court of the Virgin Islands, the United States Court of Federal Claims,
and the Court of International Trade. 28 U.S.C. S 610.
Price's objections to being prevented, as a nonparty, from addressing a court and to being

referred to as a member of the "sovereign citizen" movement and as a citizen of the

United States, without more, do not amount to     a   valid claim arising under the

Constitution, laws, or treaties of the United States. See id.; cf. Cooper v. United States,

104 Fed. Cl. 306, 315 (2012) (transferring, to district court, nonfrivolous claims that

related to pro se prisoner   plaintiff s criminal trial, conviction, and imprisonment and

claims that the government acted in an unlawful manner in connection with the plaintiff       s


prosecution).

W.     Conclusion

       For these reasons, the govemment's motion to dismiss Mr. Price's complaint for

lack of subject matter jurisdiction pursuant to RCFC      l2(bxl)   is GRANTED and Mr.

Price's request for transfer is DENIED. The Clerk is directed to enter judgment

accordingly. Each party shall bear its own costs.

       IT IS SO ORDERED.




                                                              NANCY B. FIRESTONE
                                                              Judge